      Case 7:16-cv-03572-KMK-PED Document 424 Filed 09/24/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 Galgano,

                                                                                  ORDER
                                          Plaintiff,

                  - against -
                                                                        16 Civ. 3572 (KMK)(PED)

 County ofPutnam, et al.




                                          Defendants.


PAUL E. DAVISON, U.S.M.J.:

        This Order addresses outstanding discovery-related motions filed by defendant County of


Putnam and defendants Gil, Gonzalez, Levy and Lopez (collectively the "Individual Defendants )


as set forth below. The Court heard argument on September 18, 2020. Familiarity with the record


is assumed.


        Because the parties focus extensively on one another's conduct in discovery as a basis for


their respective positions, the Court deems it appropriate to remind counsel that "[djiscovery is not


equity: one party's noncompliance with discovery requirements does not excuse the other's failure


to comply. Each party's obligation is independent." Gropper v. David Ellis Real Estate, L.P., 2014


U.S. Dist LEXIS 16849 at *3(S.D.N.Y. Feb. 10, 2014); see also John Wiley & Sons, Inc. v. Book


Dog Books, LLC, 298 F.R.D. 145, 148 (S.D.N.Y. 2014) ("[I]t is well-established that a party


cannot unilaterally refuse to fulfill its discovery obligations as retaliation for another party s


discovery violations."); Lzimbermens Mvt. Cas. Ins. Co. v. Maffei, 2006 U.S. Dist. LEXIS 67754,


at *5 n.21 (D. Alaska Sept. 20, 2006) ("The court does not consider 'tit-for-tat' objections to


discovery to be legitimate."). Indeed, "[t]he federal rules ... contain no provision authorizing a
      Case 7:16-cv-03572-KMK-PED Document 424 Filed 09/24/20 Page 2 of 4




litigant to behave only as well as his opponenV'Acnshnet Co. v. Birdie Golf Ball Co., 166 F.R.D.


42, 43 (S.D. FIa. 1996). The Court disregards such arguments.


1. Motions to Compel Plaintiff to Provide Discovery


        Both the County and the Individual Defendants move to compel plaintiff to comply with

numerous document demands. [Dkts.392-94 (County Motion); Dkts. 396-98, 409 (Individual

Defendants' Motion).] Plaintiff opposes. [Dkts. 405-406, 413.]

        The motions - and plamtifTs response — boil down to a common issue: plaintiffs


contention that defendants are not entitled to liability-relate d discovery from plaintiff because


plaintiffs claims turn solely on the lawfulness of defendants' conduct. Plaintiffs view of the


case is set forth in a preamble to his second amended complaint:


               This action is entirely about whether law enforcement officials,
               acting under color of law, were legally justified in taking, or
               allowing, the damaging actions they and their subordinates took
                against Mr. Galgano, his business, and his family, based on the
               evidence in their possession at the time. This action is not a forum
               for the Defendants to compound their prior unlawful acts with further
               unreasonable invasions of privacy. The Defendants actions may only
               be justified based the lawfulness of their conduct, and supported by the
               evidentiary facts, if any, they acquired lawfully beforehand. Anything
               of which the Defendants were unaware at the time they acted is irrelevant
               to whether their official actions were lawful.


[Dkt. 318, ^ 9.] Consistent with this narrow formulation of the issues, plaintiff has objected to


numerous document demands "because only Defendants' then-existing knowledge based on the


information in their possession at the time they committed the acts alleged in the [operative]


Complaint is relevant to determining the lawfulness of Defendants' conduct." [Dkts. 393-1




        Plaintiff apparently does not object to defendants' damages-related document demands.
[Dkt 405, ECF p. 23.] On September 18, 2020, the Court directed that such documents be
produced by October 16, 2020.

                                                  2
      Case 7:16-cv-03572-KMK-PED Document 424 Filed 09/24/20 Page 3 of 4




pcissim, 397-2 passim.


        The Court rejects plaintiffs one-sided view of discovery. Under Rule 26(b)(l), Fed. R.

Civ. P., parties may obtain discovery of any non-privileged information "that is relevant to any


paily's claim or defense[.j" Courts have recognized that "[ajlthough not unlimited, relevance,


for purposes of discovery, is an extremely broad concept." Condit v. Dunne, 225 F.R.D. 100, 105


(S.D.N.Y. 2004) (citations omitted). Thus, Rule 26(b)(l) presents a "relatively low threshold"

for a party to show that the material sought is relevant to any claim or defense in the litigation.


Zyprexa Litig., 474 F. Supp. 2d 385, 421 (E.D.N.Y. 2007). Moreover, the Rule specifies that


information "need not be admissible in evidence to be discoverable."


        Here, plaintiff has provided no authority for the proposition that a defendant in a § 1983

action premised on 4 Amendment or malicious prosecution claims cannot take discovery from


his adversary regarding those, claims. I find that reciprocal discovery is appropriate even where,


as here, liability may ultimately turn on an assessment of the information defendants had on


hand at some earlier time. In short, I find that defendants have the right, grounded in Rule


26(b)(l), due process, and fair play, to explore plaintiffs knowledge regarding the allegations of

his complaint and to discover evidence plaintiff has in his possession which bears on those


allegations.


       Accordingly, plaintiffs broad relevance objection to defendants' otherwise unremarkable


document demands is OVERRULED, and Defendants' motions to compel are GRANTED.2


2. Motion to Unseal the "Third Grand Jury"



        Plaintiff, a criminal defense attorney, may assert claims of privilege with regard to some
responsive documents. A privilege log is then required under Rule 26(b)(5), Fed. R. Civ. P. The
Court directs the parties' attention to Local Civil Rule 26.2(c)(encouraging efficient means of
providing information regarding claims of privilege.)

                                                  3
      Case 7:16-cv-03572-KMK-PED Document 424 Filed 09/24/20 Page 4 of 4




        In his second amended complaint, plaintiff has excised references to Putnam County


Grand Jury Investigation Number 154NV-008, the so-called "Third Grand Jury." The


Individual Defendants now move to unseal the record of that proceeding. [Dkts. 399-401, 410.


Putnam County joins in the motion. [Dkt 402.] Plaintiff opposes. [Diet. 407.]

        Under New York law, a party seeking disclosure of grand jury minutes must establish a


compelling and particularized need[.]" People v. Robinson, 98 N.Y.2d 755, 756 (2002). Federal


courts similarly require that, because "grand jury materials ... are traditionally protected by a


"General Rule of Secrecy[,]"' a party seeking disclosure "must make a particularized showing of


compelling need; proof of mere relevance, economy, and efficiency will not suffice. United


States v. Charmer Industries, Inc, 711 F.2d 1164, 1174 (2d Cir. 1983).


        Applying that high standard, I find that defendants have not established a compelling

need to unseal proceedings before the Third Grand Jury. While evidence presented to that body


may be relevant to plaintiffs claims, plaintiffs complaint (as now configured) is addressed to

two earlier grand jury investigations (and their sequelae) and does not directly implicate the


Third Grand Jury. Defendants' desire to cull impeachment material or "bad acts" evidence from


the record before that Grand Jury is not a sufficient basis to order their disclosure.


       Accordingly, defendants' motion to unseal the Third Grand Jury is DENIED.


       The Clerk shall close Dkts. 392, 396, and 399.

Dated: September 24, 2020
      White Plains, NY

                                                       SO ORDERED



                                                      PauFCT)avison, U.S.MJ



                                                  4
